979 A.2d 846 (2009)
Rodger A. FREED, Appellee
v.
GEISINGER MEDICAL CENTER; and Healthsouth Corporation, Formerly Known as Healthsouth Rehabilitation Corporation, and Healthsouth of Nittany Valley, Inc. t/d/b/a Healthsouth Nittany Valley Rehabilitation Hospital, Appellants.
No. 77 MAP 2007.
Supreme Court of Pennsylvania.
August 21, 2009.

ORDER
PER CURIAM.
AND NOW, this 21st day of August, 2009, the Joint Petition for Reargument is hereby GRANTED. The parties shall file supplemental briefs, according to a schedule to be established by the Prothonotary, addressing the issue of the continued viability of Flanagan v. Labe, 547 Pa. 254, 690 A.2d 183 (1997) as well as the question of any waiver of this issue. The Prothonotary is directed to list this matter for argument during the December Session in Harrisburg.